                          THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 PENSION FUND OF CEMENT MASONS’                 )
 UNION LOCAL UNION NO. 502, et al.,             )
                                                )        CASE NO.: 20-CV-6740
                 Plaintiffs,                    )
                                                )        JUDGE: VALDERRAMA
           vs.                                  )
                                                )        MAG. JUDGE: JANTZ
 HOOKS AV, LLC d/b/a HOOKS                      )
 CONCRETE AND CONSTRUCTION, an                  )
 Illinois limited liability company; and        )
 SHERMAN L. NEAL, an individual,                )
                                                )
                 Defendants.                    )

                   PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

       NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION

LOCAL UNION NO. 502 et al., by and through their attorneys, JOHNSON & KROL, LLC, and

move this Honorable Court for Default Judgment against the Defendants HOOKS AV, LLC d/b/a

HOOKS CONCRETE AND CONSTRUCTION (“HOOKS”) and SHERMAN L. NEAL

(“NEAL”) pursuant to Rule 55 of the Federal Rules of Civil Procedure, and in support state as

follows:

1.     On November 13, 2020, Plaintiffs filed their Complaint in this matter. (Docket No. 1).

2.     On November 30, 2020, the Clerk of the U.S. District Court for the Northern District of

       Illinois issued two (2) Summonses ordering the Defendants HOOKS and NEAL to answer

       within twenty-one (21) days of being served with the Summons and Complaint.

3.     On December 13, 2020, the Summons and Complaint issued for HOOKS were served upon

       HOOKS via corporate service by leaving true and correct copies of said documents with




                                          Page 1 of 5
     Mr. Sherman L. Neal, the registered agent of HOOKS. (Certificate of Service as to HOOKS

     is attached as Exhibit 1).

4.   On December 13, 2020, the Summons and Complaint issued for NEAL were served upon

     NEAL via personal service by leaving true and correct copies of said documents with Mr.

     NEAL. (Certificate of Service as to NEAL is attached as Exhibit 2).

5.   The Defendant HOOKS has failed to Answer or otherwise plead to the allegations of the

     Complaint within 21 days of the date on which HOOKS was served with the Summons and

     Complaint. (Fed. R. Civ. P. 12(a)(1)(A)(i)).

6.   The Defendant NEAL has also failed to Answer or otherwise plead to the allegations of

     the Complaint within 21 days of the date on which NEAL was served with the Summons

     and Complaint. (Fed. R. Civ. P. 12(a)(1)(A)(i)).

7.   This Court may render a default judgment against any party who has not filed a responsive

     pleading or otherwise defended the suit. (Fed. R. Civ. P. 55(b)(2)).

8.   Plaintiffs’ Complaint contains four (4) counts. The first count is a claim for breach of the

     Collective Bargaining Agreement (“CBA”) and Agreements and Declarations of Trust

     (“Trust Agreements”) against the Defendant HOOKS. The second count is a claim for

     breach of fiduciary duty against NEAL. The third and fourth counts allege that NEAL

     defrauded the Plaintiffs when he intentionally submitted false contribution reports.

9.   In breach of the CBA and the TRUST FUNDS’ Trust Agreements, during the months of

     April 2020 and May 2020, HOOKS failed to remit payment of contributions and union

     dues for work performed by its employees in the aggregate amount of $13,283.30.

     (Certification of Lawrence J. Picardi, Sr. is attached as Exhibit 3).




                                         Page 2 of 5
10.   As a result of the untimely payment of contributions and union dues for the months of April

      2020 and May 2020, HOOKS owes the Plaintiffs liquidated damages in the aggregate

      amount of $1,992.50. (Exhibit 3).

11.   NEAL submitted false reports to the Plaintiffs that he knew to be false with the intent of

      impeding the Plaintiffs’ ability to collect monies owed on behalf of their

      participants/members. (Exhibit 3).

12.   The Plaintiffs relied on NEAL’s false reports. (Exhibit 3).

13.   The Plaintiffs’ reliance on the false reports caused the Plaintiffs to incur damages equal to

      the unpaid contributions, union dues and liquidated damages owed by HOOKS, totaling

      $15,275.80. (Exhibit 3).

14.   Plaintiffs have been required to employ the undersigned counsel to collect the

      contributions, union dues and liquidated damages that are due and owing from HOOKS

      and NEAL.

15.   The Defendants HOOKS and NEAL are obligated to pay the reasonable attorneys’ fees

      and court costs incurred by the Plaintiffs pursuant to the CBA, Trust Agreements, and 29

      U.S.C. § 1132(g)(2)(D).

16.   To date, the Plaintiffs have expended $5,730.15 in attorneys’ fees and court costs.

      (Affidavit of Attorneys’ Fees including is attached as Exhibit 4).

17.   A proposed order has been sent to this Court’s proposed order email inbox.



WHEREFORE, Plaintiffs respectfully request that:

A.    That Judgment be entered in favor of Plaintiffs and against the Defendant HOOKS and

      NEAL, jointly, in the aggregate amount of $21,005.95, itemized as follows:




                                           Page 3 of 5
     i.     $13,283.30 in unpaid contributions and union dues for work performed by its

            employees in the months of April 2020 and May 2020;

     ii.    $1,992.50 for liquidated damages resulting from its nonpayment of contributions

            and union dues for the months of April 2020 and May 2020;

     iii.   $5,730.15 in reasonable attorneys’ fees and costs incurred by the Plaintiffs pursuant

            to the CBA, Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D).

B.   The Plaintiffs have such other and further relief as the Court may deem just and equitable

     all at the cost of Defendants HOOKS and NEAL pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                          Respectfully Submitted,

                                          PENSION FUND OF CEMENT MASONS’
                                          UNION LOCAL UNION NO. 502 et al.

                                          /s/ Lucas J. Habeeb - 6329755
                                          One of Plaintiffs’ Attorneys
                                          Johnson & Krol, LLC
                                          311 S. Wacker Dr., Suite 1050
                                          Chicago, IL 60606
                                          (312) 757-5472
                                          habeeb@johnsonkrol.com




                                        Page 4 of 5
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of January, 2021, a true and correct
copy of the foregoing Plaintiffs’ Motion for Default Judgment was sent via U.S. First Class Mail
to the Defendants at the addresses listed below:


       Sherman Neal
       2744 Pennyroyal Circle
       Naperville, IL 60564


       Hooks AV, LLC d/b/a Hooks Concrete and Construction
       Attn: Sherman Neal, Registered Agent
       2744 Pennyroyal Circle
       Naperville, IL 60564



                                                  Respectfully Submitted,

                                             By: /s/ Lucas J. Habeeb - 6329755
                                                 One of Plaintiffs’ Attorneys




                                           Page 5 of 5
